Campbell, J.,
delivered the opinion of the court.
The case made by the bill is sufficient to maintain the jurisdiction of the chancery court, and the demurrer was properly overruled.
*34The proof is that Prairie Creek is a natural channel, one-half or three-fourths of a mile long, with defined bed and banks, of varying width and depth, through which water is conveyed and discharged into the low land adjacent to Plum Creek. It is undoubtedly a water-course whenever there is water to run in it, and the fact that it is most of the time dry or not running is not enough to deprive it of the character of a water-course, with its incidents, among which is the right of the riparian owner to have it remain as nature made it as a drain for the adjacent land.

Affirmed.